DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for a coordinator network node and a network access node which is configured to mitigate interference in adjacent CRAN nodes. Each of the Independent claims 1, 6, and 12, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art Koudouridis et al. (WO 2019101334 A1) a wireless communication system (500), the first network access node (100) being configured to obtain a first measured radio signal information for a client device (600); obtain a first spatial location (SL1) for the client device (600); 
derive a first expected radio signal information for the client device (600) based on the spatial location for the client device (600); 
determine a first radio signal deviation (D1) between the first measured radio signal information and the first expected radio signal information; generate a first control 
transmit the first control message (502) to a second network access node (300). The invention also relates to a second network access node (300) for a wireless communication system (500), the second network access node (300) being configured to receive a first control message (502) from a first network access node (100), wherein the first control message (502) comprises a first spatial location (SL1) for a client device (600) and a first radio signal deviation (D1), wherein the first radio signal deviation (D1) defines a deviation between a first measured radio signal information for the client device (600) and a first expected radio signal information for the client device (600); reserve network resources based on the first control message (502).
While the disclosure of Koudouridis teaches receiving from a first access node and a second access node a measurement report and position of the user equipment, to determine a joint area, it does not disclose and/or render obvious:
“determining a first subarea (QA+) of the first service area and a second subarea (QB+) of the second service area, respectively, based on the first measurement message and the second measurement message, wherein the first subarea (QA+) and the second subarea (QB+) comprise positions for client devices affecting resource allocation in the joint resource allocation area (QUE); transmitting a first area specification message having the first subarea (QA+) to the first network access node; transmitting a second area specification message having the second subarea (QB+) to the second network access node.” Or

Thus the claims are considered to be in condition for allowance. 

An additional prior art reference, He et al. (US 2017/0339012 A1) discloses a network perception based service policy configuration method and network device, the method comprising: acquiring network perceived information of a first node; establishing an environment information map of the first node according to the network perceived information; acquiring characteristic information of the first node; configuring a service policy for the first node according to the characteristic information of the first node and the environment information map, thus configuring the service policy for the network node according to the network perceived information and the node characteristics.
While the disclosure of He teaches receiving from a method of configuring a service policy for a node, it does not disclose and/or render obvious:
“determining a first subarea (QA+) of the first service area and a second subarea (QB+) of the second service area, respectively, based on the first measurement message and the second measurement message, wherein the first subarea (QA+) and 
“receiving a first area specification message from the coordinator network node in response to the first measurement message, wherein the first area specification message comprises a first subarea (QA+) having positions in the first set of positions affecting resource allocation in a joint resource allocation area (QUE), and wherein the joint resource allocation area (QUE) comprises positions for client devices for which resource allocation in the first service area creates interference in a second service area of a second network access node, or vice versa; determining a resource allocation for the first service area based on the first area specification message.”
Thus the claims are considered to be in condition for allowance.

An additional prior art reference Ma et al. (US 2013/0286954 A1) “System and Method for Interference Coordination” discloses a method for operating an interference coordinating entity (ICE) includes partitioning, by the ICE, a cloud radio access network (CRAN) cluster by grouping transmission points (TPs) serving user equipments (UEs) in accordance with a partitioning criterion into at least one virtual transmission point (V-TP) to produce a V-TP set. The UEs to be served are preferably offset from a V-TP boundary. The method also includes saving, by the ICE, V-TP information to a memory.
While the disclosure of Ma teaches partitioning a CRAN cluster by grouping transmission points, it does not disclose and/or render obvious:
“determining a first subarea (QA+) of the first service area and a second subarea (QB+) of the second service area, respectively, based on the first measurement message and the second measurement message, wherein the first subarea (QA+) and the second subarea (QB+) comprise positions for client devices affecting resource allocation in the joint resource allocation area (QUE); transmitting a first area specification message having the first subarea (QA+) to the first network access node; transmitting a second area specification message having the second subarea (QB+) to the second network access node.” Or
“receiving a first area specification message from the coordinator network node in response to the first measurement message, wherein the first area specification message comprises a first subarea (QA+) having positions in the first set of positions affecting resource allocation in a joint resource allocation area (QUE), and wherein the joint resource allocation area (QUE) comprises positions for client devices for which resource allocation in the first service area creates interference in a second service area of a second network access node, or vice versa; determining a resource allocation for the first service area based on the first area specification message.”
Thus the claims are considered to be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411